Campbell, J.,
delivered the opinion of the court.
We regret that the state of the law is such as to. deny relief to the appellant, who seems to have been greatly wronged; but it was decided in Hopson v. Swan, 50 Miss. 545, that the power of a circuit court to afford such relief is confined to the return term of the execution, after which relief can be had only in a court of chancery. *529We do not see why this should be so, but, unable to find anything satisfactory on the subject in the books we have carefully searched for the purpose, we do not feel disposed to depart from the rule announced in the case cited. As long as two sets of courts are maintained to do what one might do as well, the established rules as to the line of division between them, where happily they can be traced as in this case, must be respected.

Affirmed.